414 So.2d 1121 (1982)
Reginald FITZPATRICK, Appellant,
v.
STATE of Florida, Appellee.
No. AK-324.
District Court of Appeal of Florida, First District.
June 2, 1982.
Reginald Fitzpatrick, pro se.
No appearance for appellee.
MILLS, Judge.
We affirm the trial court's denial of Fitzpatrick's motion for post-conviction relief.
There is no merit to Fitzpatrick's contention that it was error for him to be charged by information rather than indictment for the crimes of burglary and grand theft.
He next contends that the trial court erred in failing to determine a factual basis for his pleas of guilty. The failure to ascertain the factual basis for negotiated pleas of guilty is an insufficient basis for reversal absent an allegation of prejudice or manifest injustice by the defendant. State v. Kendrick, 336 So.2d 353 (Fla. 1976); Williams v. State, 316 So.2d 267 (Fla. 1975).
There was no allegation of prejudice or manifest injustice in this case.
McCORD and SHIVERS, JJ., concur.